DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Claim 11, line 3, after “is able to freely”, DELETE “passe”, INSERT --pass--


Allowable Subject Matter
Claims 1, 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a lighting effect adjustment system with sliding effect module comprising a light source module, a focusing module, a magnification module, a light output lens, and the focusing module and the magnification module are independently slidable in a light path direction, and “an effect module is slidably arranged between the focusing module and the light output lens, which comprises at least one effect sheet configured to be switched into and out from a light path, and the effect module and the magnification module are moveable independently without interference with each other, and wherein a first position is included where the effect module is located on one side of the magnification module adjacent to the focusing module, and a second position is included where the effect module is located on one side of the magnification module opposite to the focusing module.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Yuan (CN 209325524 U, all citations will be made to the English language translation provided by Espacenet), discloses a light effect adjustment system with a light source module (¶ [0030]), a focusing module (1, Fig. 1-3), a magnification module (2, Fig. 2-3), and a light output lens (3, Fig. 1-3), arranged in sequence along a light path of the light source module, a stage light holder (9, Fig. 1), the focusing module and the magnification module are independently slidable in alight path direction (¶ [0034,0037]), and an effect module (6 and 27, ¶ [0039], 27 mistakenly labeled 7 in Fig. 1-3), and the effect sheet is configured to be switched into and out of a light path (¶ [0039] seen in Fig. 2 and 3).
However, Yuan does not explicitly disclose that the effect module is slidable arranged between the focusing module and the light output lens.
Prior art Jurik (US 2013/0058094 A1) discloses a variable beam luminaire and an effect module (26, 27 Fig. 2-4, ¶ [0007]) that is slidable adjustable along the optical axis (¶ [0007]).
However, Yuan and Jurik does not disclose both “a first position is included where the effect module is located on one side of the magnification module adjacent to the focusing module, and a second position is included where the effect module is located on one side of the magnification module opposite to the focusing module”. Yuan does not disclose a structure where the positions of the effect module and the magnification module can be switched.
Applicant’s arguments in pages 11-12 of the Remarks filed 6/27/2022 was found to be persuasive.
The remaining Claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Latteo, US 2016/0238217 A1 discloses a light effect t module with sliding elements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875